Name: Commission Regulation (EC) No 2545/94 of 19 October 1994 concerning the stopping of fishing for anglerfish by vessels flying the flag of France
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 270/4 Official Journal of the European Communities 21 . 10 . 94 COMMISSION REGULATION (EC) No 2545/94 of 19 October 1994 concerning the stopping of fishing for anglerfish by vessels flying the flag of France September 1994 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3676/93 of 21 December 1993 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1994 and certain conditions under which they may be fished (2), provides for anglerfish quotas for 1 994 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of anglerfish in the waters of ICES divisions VIII c, IX, X ; CECAF 34.1.1 (EC-zone) by vessels flying the flag of France or registered in France have reached the quota allocated for 1 994 ; whereas France has prohibited fishing for this stock as from 29 Article 1 Catches of anglerfish in the waters of ICES divisions VIII c, IX, X ; CECAF 34.1.1 (EC-zone) by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allocated to France for 1994. Fishing for anglerfish in the waters of ICES divisions VIII c, IX, X ; CECAF 34.1.1 (EC-zone) by vessels flying the flag of France or registered in France is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 29 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . - Done at Brussels, 19 October 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (&gt;) OJ No L 261 , 20 . 10 . 1993 , p. 1 . (2) OJ No L 341 , 31 . 12. 1993 , p. 1 .